It is insisted by the petitioner that in our former opinion in this case we overlooked the provisions of our statute in regard to the right to grant relief for a mistake in law; and reference is made to sections 876, 896, 897, 898, 899, 907, 909, and 984, Rev. Laws 1910. These sections provide:
Section 876, Rev. Laws, provides:
"It is essential to the existence of a contract that there should be: First. Parties capable of contracting. Second. Their consent. Third. A lawful object; and, Fourth. Sufficient cause or consideration."
Section 896 provides:
"The consent of the parties to a contract must be: First. Free. Second. Mutual; and, Third. Communicated by each to the other."
Section 897 provides:
"A consent which is not free, is nevertheless not absolutely void, but may be rescinded by the parties in the manner prescribed by article five of this chapter." *Page 128 
Section 898 provides:
"An apparent consent is not real or free when obtained through: First. Duress. Second. Menace. Third. Fraud. Fourth. Undue influence; or, Fifth. Mistake."
Section 899 provides:
"Consent is deemed to have been through one of the causes mentioned in the last section, only when it would not have been given had such cause not existed."
Section 907 provides:
"Mistake may be either of fact or of law."
Section 909 provides:
"Mistakes of law constitute a mistake within the meaning of this article only when it arises from: First. A misapprehension of the law by all parties, all supposing that they knew and understood it, and all making substantially the same mistake as to the law; or, Second. A misapprehension of the law by one party, of which the others are aware at the time of contracting, but which they do not rectify."
Section 984, a part of the article in question, is as follows:
"A party to a contract may rescind the same in the following cases only: First. If the consent of the party rescinding or of any party voluntarily contracting with him, was given by mistake, or obtained through duress, menace, fraud, or undue influence exercised by or with the connivance of the party as to whom he rescinds, or any other party to the contract jointly interested with such party. * * * Fourth. If such consideration, before it is rendered to him, fails in a material respect, from any cause."
The only provisions of the statute which have any possible bearing on the question are sections 898, 907, 909 and 984. We have been unable to find any direct authority construing these sections on the question now presented, and must therefore be governed by general *Page 129 
principles governing the construction of statutes.
It is a well-known fact that our statute on this subject is a codification of principles, heretofore decided as governing contracts. Sections 907 and 909 are only statutory definitions under the general head of the nature of contracts, and are a codification of the doctrine to be gathered from numerous cases. The really important question is whether the Legislature intended by section 984, to abrogate the rule that equity will not relieve from pure mistakes of law. We think it clear that it did not. Reading the whole section together, it will be seen that it embraces the well-settled grounds on which equity will give relief, such as duress, menace, fraud, mistake, undue influence, etc. Should we give the statute the construction contended for, it would have to apply in all cases, and would do away entirely with the rule that equity will not relieve against a pure mistake of law, for there could be no middle ground, and, if the statute should receive this construction, this well settled rule of equity jurisprudence would be abrogated. We do not believe that any fair construction of the words of the statute would warrant us in making such a radical departure from settled doctrine.
In the case at bar the plaintiff, who now seeks to set aside his deed to the infant, was the actor throughout the entire transaction. The infant was of tender years, and was the passive recipient of the transaction devised by the plaintiff. For his own benefit, and in order to get control of the purchase money, the plaintiff initiated this scheme, and now, when he finds that he was mistaken, attempts to cancel it. We adhere to our former holding, that where relief is sought purely on the ground of a *Page 130 
mistake of law, and there is no independent equity to support the petition, the relief will not be granted. In addition to the authorities cited in the former opinion, we call attention to the following cases, which fully support our former decision: Hunt v. Rousmaniere, 1 Pet. 1, on pages 13 and 15, 7 L. Ed. 27; Id., 8 Wheat. 174, on page 214, 5 L. Ed. 589. In Triggv. Read, 5 Humph. (Tenn.) 529, 42 Am. Dec. 447, it is said:
"Ignorantia legis neminem excusat. If this were not so, there would be no saying to what extent the excuse of ignorance might not be carried; and if upon the mere ground of ignorance of the law men were permitted to overhaul or extinguish their most solemn contracts, there would be much embarassing litigation in all judicial tribunals, and no small danger of injustice from the nature and difficulty of the proof."
In Bispham's Principles of Equity (8th Ed.), sec. 187, it is said:
"It has been suggested by a very distinguished equity judge, Lord Westbury, that the conflicting cases in regard to the application in equity of the maxim 'Ignorantia juris nonexcusat' might be reconciled by considering that a distinction exists between 'jus' as used to indicate general law, and the same word when employed to denote private right. But a pure mistake of law in reference to individual rights would seem to be, properly, no more remediable in equity than a pure mistake as to public law; and if, on the other hand, there were circumstances which would prevent the application of the maxim in cases of individual rights, those same circumstances would be equally effective in justifying relief when mistakes are made in the rules of general law. The distinction suggested by Lord Westbury cannot, therefore, be considered sound. It may be added, just here, that a mistake of the law of another state is a mistake of fact." *Page 131 
In Brown's Legal Maxims, p. 253, it is said:
"Ignorance may be either of law or fact; for instance, if the heir is ignorant of the death of his ancestor, he is ignorant of a fact; but if, being aware of his death, and of his own relationship, he is nevertheless ignorant that certain rights have thereby become vested in him, he is ignorant of the law."
We have carefully examined the cases cited in the petition for rehearing, but we do not think they apply. An examination of them will show that there was an independent equity in addition to the mistake of law.
We therefore recommend that the petition for rehearing be denied.
By the Court: It is so ordered.